DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE filed 9/1/2022 is acknowledged. Claims 1, 12, and 17 have been amended. Claims 2, 7, and 16 have been previously cancelled.
Claims 1, 3-6, 8-15, and 17-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (USP 10863522B2), hereafter Islam, in view of Tiirola et al. (US20130021989A1), hereafter Tiirola.
Regarding claim 1,
Islam discloses an operation method of a terminal in a communication system (Title; Fig. 1, 3) comprising receiving a first DCI including resource allocation information of a first PDSCH from a base station (Col. 6, lines 27-40; Col. 20, lines 63-11; receiving DCI having first and second parts).
Islam further shows, when a resource region of the first PDSCH indicated by the first DCI overlaps with a resource region of a PDCCH candidate (Col. 21, lines 13-15; group-common PDCCH falls inside, i.e. overlaps the PDSCH), performing a blind decoding operation for obtaining a second DCI from the PDCCH candidate (Col. 19-20, lines 67-12; Col. 21, lines 15-21; monitoring group-common PDCCHs based on pre-emption notifications in DCI) and performing a reception operation of a downlink channel based on a result of the blind decoding operation (Fig. 7; Col. 20-21, lines 3-23; performs reception according to the monitored group-common PDCCHs).
Islam discloses, when the blind decoding operation succeeds, the performing a reception operation of a downlink channel comprises obtaining the second DCI from the PDCCH candidate (i.e. group-PDCCH falling inside the PDSCH) and obtaining first data from resources other than resources overlapped with the resource region of the PDCCH candidate in the resource region of the first PDSCH (Fig. 12-13; Col. 24-26, lines 60-8; PDSCH scheduling is performed elsewhere in regions that avoid reserved resources of group-PDCCH control resources), whereas, when the blind decoding operation fails (i.e. UE is not included/notified of pre-emption/does not monitor group-common PDCCHs), the performing a reception operation of a downlink channel comprises obtaining first data from the resource region of the first PDSCH, and the first data is obtained also in resources overlapped with the resource region of the PDCCH candidate in the resource region of the first PDSCH (Fig. 12-13; Col. 24-26, lines 60-8; PDSCH scheduling is performed elsewhere in regions that avoid reserved resources of any group-common PDCCH control resources indicated to be monitored, thereby providing the full PDSCH for scheduling if group-common PDCCHs are not to be monitored/pre-emption notification not received).
Islam at least suggests partial overlap between PDSCH and PDCCH resources (Fig. 13; unused control area 1700 used for PDSCH/eMBB traffic but avoids resources that overlap with used control area 1702) fails to expressly show a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold.
Tiirola discloses analogous art directed to control information signaling (Title) including when a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold (i.e. partially overlapping instead of fully overlapping; Fig. 6; paragraphs 88-92; choice for the PDSCH and PDCCH portions to be partially overlapping).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Islam for when a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold, as shown by Tiirola, thereby allowing a trade-off between PDCCH blind decoding and overhead caused by DCI format matching.

Regarding claim 12,
Islam discloses operation method of a base station in a communication system (Title; Fig. 1, 2) comprising transmitting configuration information of a CORESET to a terminal (Col. 21, lines 4-6) and transmitting a first DCI including resource allocation information of a first PDSCH to the terminal (Col. 6, lines 27-40; Col. 20, lines 63-11; receiving DCI having first and second parts).
Islam further shows, when a resource region of the first PDSCH indicated by the first DCI is overlapped with a resource region of a PDCCH candidate belonging to the CORESET (Col. 21, lines 13-15; group-common PDCCH falls inside, i.e. overlaps the PDSCH), transmitting first data in resources other than resources overlapped with the resource region of the PDCCH candidate in the resource region of the first PDSCH (Fig. 12-13; Col. 24-26, lines 60-8; PDSCH scheduling is performed elsewhere in regions that avoid reserved resources of group-PDCCH control resources) and transmitting a second DCI in the resource region of the PDCCH candidate (i.e. group-PDCCH falling inside the PDSCH).
Islam discloses, when the resource region of the first PDSCH overlaps with the resource region of the PDCCH candidate, information indicating whether to perform the blind decoding operation on the PDCCH candidate is received from the base station (i.e. via higher layer/RRC signaling; Col. 13, lines 28-35; Col. 15-16, lines 62-10; Col. 19, lines 37-47; Col. 24-25, lines 60-1).

Islam at least suggests partial overlap between PDSCH and PDCCH resources (Fig. 13; unused control area 1700 used for PDSCH/eMBB traffic but avoids resources that overlap with used control area 1702) fails to expressly show a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold.
Tiirola discloses analogous art directed to control information signaling (Title) including when a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold (i.e. partially overlapping instead of fully overlapping; Fig. 6; paragraphs 88-92; choice for the PDSCH and PDCCH portions to be partially overlapping).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Islam for when a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold, as shown by Tiirola, thereby allowing a trade-off between PDCCH blind decoding and overhead caused by DCI format matching.

Regarding claim 17,
Islam discloses a terminal (Fig. 3) in a communication system (Fig. 1) comprising a processor (Fig. 3, processor 20), a transceiver (Fig. 3, transceiver 24) operating according to a control of the processor, and a memory (Fig. 3, memory 22) storing at least one instruction executable by the processor (Col. 11, lines 37-62), wherein the at least one instruction is configured to cause the processor to receive configuration information of a control resource set (CORESET) from a base station (Col. 21, lines 4-6) and receive a first downlink control information (DCI) including resource allocation information of a first physical downlink shared channel (PDSCH) from the base station (Col. 6, lines 27-40; Col. 20, lines 63-11; receiving DCI having first and second parts).
Islam further discloses, when a resource region of the first PDSCH indicated by the first DCI overlaps with a resource region of a physical downlink control channel (PDCCH) candidate belonging to the CORESET (Col. 21, lines 13-15; group-common PDCCH falls inside, i.e. overlaps the PDSCH), perform a blind decoding operation on the PDCCH candidate and when the blind decoding operation succeeds, obtain a second DCI from the PDCCH candidate (Col. 19-20, lines 67-12; Col. 21, lines 15-21; monitoring group-common PDCCHs based on pre-emption notifications in DCI) and obtain first data from resources other than resources overlapped with the resource region of the PDCCH candidate in the resource region of the first PDSCH (Fig. 7; Col. 20-21, lines 3-23; performs reception according to monitored common PDCCHs).
Islam discloses, when the blind decoding operation succeeds, the performing a reception operation of a downlink channel comprises obtaining the second DCI from the PDCCH candidate (i.e. group-PDCCH falling inside the PDSCH) and obtaining first data from resources other than resources overlapped with the resource region of the PDCCH candidate in the resource region of the first PDSCH (Fig. 12-13; Col. 24-26, lines 60-8; PDSCH scheduling is performed elsewhere in regions that avoid reserved resources of group-PDCCH control resources), whereas, when the blind decoding operation fails (i.e. UE is not included/notified of pre-emption/does not monitor group-common PDCCHs), the performing a reception operation of a downlink channel comprises obtaining first data from the resource region of the first PDSCH, and the first data is obtained also in resources overlapped with the resource region of the PDCCH candidate in the resource region of the first PDSCH (Fig. 12-13; Col. 24-26, lines 60-8; PDSCH scheduling is performed elsewhere in regions that avoid reserved resources of any group-common PDCCH control resources indicated to be monitored, thereby providing the full PDSCH for scheduling if group-common PDCCHs are not to be monitored/pre-emption notification not received).
Islam at least suggests partial overlap between PDSCH and PDCCH resources (Fig. 13; unused control area 1700 used for PDSCH/eMBB traffic but avoids resources that overlap with used control area 1702) fails to expressly show a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold.
Tiirola discloses analogous art directed to control information signaling (Title) including when a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold (i.e. partially overlapping instead of fully overlapping; Fig. 6; paragraphs 88-92; choice for the PDSCH and PDCCH portions to be partially overlapping).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Islam for when a number of overlapping resource elements between the resource region of the first PDSCH and the resource region of the PDCCH candidate is below a threshold, as shown by Tiirola, thereby allowing a trade-off between PDCCH blind decoding and overhead caused by DCI format matching.

Regarding claims 4, 14, and 19,
Islam discloses the first DCI is obtained using a first DCI format having a payload of a first size, and the second DCI is obtained using a second DCI format different from the first DCI format or the first DCI format having a payload of a second size different from the first size (Col. 17-18, lines 33-37; Col. 19-20, lines 63-37; various DCI design/format including multiple parts/stages and group-PDCCHs of differing length/freq configured with cell-, group-, or UE-specific monitoring periods).
Regarding claim 5,
Islam discloses first data is obtained using a puncturing scheme or a rate matching scheme (Fig. 1, rate matcher 116; Col. 10, lines 50-54).

Regarding claim 8,
Islam discloses configuration information of a CORESET to which the PDCCH candidate belongs is received from the base station (Col. 21, lines 4-6).

Regarding claims 9 and 15,
Islam discloses a first bandwidth part in which the first PDSCH is configured is different from a second bandwidth part in which the PDCCH candidate is configured, and a resource region of the first bandwidth part overlaps with a resource region of the second bandwidth part (Fig. 7, 8, 9, 12, 13 shows various bandwidth parts/PDSCH mini-slots differently configured and partially overlapped with control/PDCCH resources).

Regarding claims 10 and 20,
Islam discloses, when the resource region of the first PDSCH overlaps with the resource region of the PDCCH candidate, information indicating whether to perform the blind decoding operation on the PDCCH candidate is received from the base station (i.e. via higher layer/RRC signaling; Col. 13, lines 28-35; Col. 15-16, lines 62-10; Col. 19, lines 37-47; Col. 24-25, lines 60-1).

Regarding claim 11,
Islam discloses the information indicating whether to perform the blind decoding operation on the PDCCH candidate is obtained explicitly or implicitly through the first DCI and the second DCI (Col. 13, line 28).


3.	Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Tiirola in view of Lee et al. (USP 10), hereafter Lee.

Regarding claims 3, 13, and 18,
Islam discloses DCI obtained using RNTI (Fig. 6; Col. 13-24) but fails to expressly show a first RNTI for obtaining the first DCI and a second RNTI different from the first RNTI used for obtaining the second DCI.
Lee discloses a first RNTI for obtaining the first DCI and a second RNTI different from the first RNTI used for obtaining the second DCI (Abstract; Fig. 8-10 and corresponding disclosure; first/second DCI using different first/second RNTI).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Islam by providing a first RNTI for obtaining the first DCI and a second RNTI different from the first RNTI used for obtaining the second DCI, as shown by Lee, thereby enabling differentiation between SPS for base station or V2X communication.


5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Islam and Tiirola in view of Cheng (USP 10863511).

Regarding claim 6,
Islam discloses the performing a reception operation of a downlink channel comprises obtaining the second DCI from the PDCCH candidate wherein, when the blind decoding operation succeeds (i.e. group-PDCCH falling inside the PDSCH) but fails to expressly show a resource region of a second PDSCH indicated by the second DCI overlaps with the resource region of the first PDSCH and obtaining first data from resources other than resources overlapped with the resource regions of the second PDSCH and the PDCCH candidate in the resource region of the first PDSCH and obtaining second data from the resource region of the second PDSCH.
Cheng discloses analogous methods and related devices for performing cross-carrier scheduling with beam operations (Title) in which a resource region of a second PDSCH indicated by the second DCI overlaps with the resource region of the first PDSCH, obtaining first data from resources other than resources overlapped with the resource regions of the second PDSCH and the PDCCH candidate in the resource region of the first PDSCH and obtaining second data from the resource region of the second PDSCH (Col. 22, lines 6-24; prioritizing reception of first/second PDCCHs associated with and overlapping first/second PDSCHs).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Islam by a resource region of a second PDSCH indicated by the second DCI overlaps with the resource region of the first PDSCH, as shown by Cheng, obtaining first data from resources other than resources overlapped with the resource regions of the second PDSCH and the PDCCH candidate in the resource region of the first PDSCH and obtaining second data from the resource region of the second PDSCH, thereby enabling prioritization of overlapped cross-carrier transmissions.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection relies on newly-cited Tiirola reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477